In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00386-CR

MICHAEL OSHEA WHITE, Appellant          § On Appeal from the 396th District Court

                                        § of Tarrant County (1451976R)

V.                                      § February 14, 2019

                                        § Opinion by Justice Birdwell

THE STATE OF TEXAS                      § (nfp)

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Wade Birdwell
                                        Justice Wade Birdwell